Citation Nr: 1221764	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in the disability rating from 10 percent to noncompensable for right knee instability, effective December 1, 2007, was proper.

2.  Entitlement to a compensable evaluation for right knee instability.

3.  Entitlement to an evaluation in excess of 10 percent for right knee petellofemoral syndrome with arthritic changes (hereinafter right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's right knee instability from 10 percent to noncompensable and denied an evaluation in excess of 10 percent for the Veteran's right knee disability.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in January 2011; a transcript of that hearing is associated with the claims file.

In a February 2004 rating decision, the Veteran was denied an increased evaluation for his right knee disability but granted a separate 10 percent evaluation for his right knee instability; the Veteran did not appeal that decision.  

On June 19, 2007, the Veteran filed a claim for increased evaluation of his right knee.  In the September 2007 rating decision, the Veteran's right knee instability evaluation was reduced to noncompensable and his right knee disability was denied an increased evaluation.  The Veteran appealed those decisions to the Board; this case was before the Board in March 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The proper and appropriate procedure for initiating a reduction of the Veteran's right knee instability evaluation, including a proposal for reduction followed by a 60-day period and an opportunity for a hearing request, was not followed in this case.

2.  Throughout the appeal period, the Veteran's right knee instability was mild.

3.  Throughout the appeal period, the Veteran's right knee had normal extension to 0 degrees and flexion to-at the least-100 degrees; there is x-ray evidence of arthritis and objective evidence of painful right knee motion throughout the appeal period as well.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating from 10 percent to noncompensable for the Veteran's right knee instability, effective December 1, 2007, was not proper, and restoration of the 10 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (2011).

2.  The criteria establishing an evaluation in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria establishing an evaluation in excess of 10 percent for right knee petellofemoral syndrome with arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision finding that the reduction of the 10 percent rating for the Veteran's right knee instability was not proper and restoring that disability rating, the Board finds that no further VCAA discussion is necessary at this time.  This decision represents a fully favorable decision on the issue on appeal.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in July 2007 that provided information as to what evidence was required to substantiate the increased evaluation claims for his right knee and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The Board additionally notes that similar information as above, as well as the specific criteria on which the Veteran's right knee disabilities would be rated was sent to the Veteran in a May 2008 letter.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Knee Instability Reduction Claim

When a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and to request a predetermination hearing.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the procedure used to reduce the Veteran's right knee instability was not proper.  Specifically, the Board notes that the reduction of the Veteran's right knee instability from 10 percent disabling prior to his June 2007 claim for increase and the reduction to noncompensable occurred in a single September 2007 rating decision, the subject of this appeal.  

It does not appear to the Board that the procedures outlined in 38 C.F.R. § 3.105(e), including: (a) proposal of a reduction; followed by (b) notification and a 60-day period to present additional evidence and to request a hearing; before finally, (c) finalized reduction of the compensation benefits, occurred in this case.  The RO instead decided to skip parts (a) and (b) and move directly to (c), finalization of the reduction, without any due process of law.  

Accordingly, the Board finds that the reduction of the Veteran's right knee instability from 10 percent to noncompensable is not proper in this case, as the procedures for reduction were not properly followed by the RO.  The Board must find that the 10 percent evaluation for right knee instability is restored in this case.  See 38 C.F.R. § 3.105(e).  

In light of such a finding, the Board will now turn to address whether the Veteran's right knee disability and instability claims warrant increased evaluations in excess of 10 percent for the applicable appeal period.

Increased Evaluation Claims for the Right Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

Throughout the appeal period, the Veteran's right knee disability has been assigned a 10 percent evaluation under Diagnostic Code 5010-5260, traumatic arthritis, and a 10 percent evaluation for right knee instability under Diagnostic Code 5257, recurrent subluxation and lateral instability.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a, Plate II.


When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.

Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the right leg, the veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

Throughout the appeal period, and particularly during his Board hearing in January 2011, the Veteran has stated that he has swelling and giving way-what he describes as instability of his knee-of his right knee.  He stated that his right knee has pain and swells quite a bit, and that his right knee will give to the inside sometimes, usually when stepping off of something or onto uneven ground.  He stated that he wears a brace occasionally, usually when he's going to perform lots of activity.  He also stated that he left his job due to having problems walking up and down stairs and ladders at job sites, though he did not specifically state that such was due to his right knee symptoms.  He also stated that since his retirement he has been more limited in his ability to do yard work, and that he has to have his son come over and do it.

Review of the VA treatment records from 2006 through 2012 which are of record demonstrate that the Veteran's right knee is generally not his problem knee, but rather his left knee is.  A July 2006 right knee x-ray demonstrated chondrocalcinosis in the right knee, which was stable; there was also a noted 1.7 centimeter (cm.) chondral defect along the medial articular facet of the right patella which was not demonstrated on prior examinations.  In an August 2006 treatment record, the Veteran reported his right knee began bothering him the last few years from him limping and pushing off more with that knee since injuring his left knee in service.  The Veteran denied any locking or other accidents or injuries of his knees.  He was currently employed as a field supervisor during that examination and stated that he had pain with activity, including on the job, walking upstairs and walking out in the field.  Examination of the Veteran's right knee at that time demonstrated negative McMurray and Lachman's testing.  The Veteran's right collateral ligaments were intact and there was no warmth or erythema.  X-rays of his right knee demonstrated tricompartmental narrowing.  The Veteran was diagnosed with moderate degenerative joint disease (DJD) of the right knee.

The Veteran had a right knee x-ray performed in February 2008, which demonstrated medial spurring and lateral meniscal calcification; it was noted that such ossific densities were not shown in prior x-rays, and that his meniscal calcification is probably related to calcium pyrophosphate dehydrate cisplatin (CPPD).  In March 2008, the Veteran's right knee did not demonstrate any effusion or instability.  However, the Veteran did complain of continued pain and trouble with activities, such as stairs, though his right knee did not hurt enough to get any steroid injections at that time.  Generally, the Board notes that subsequent and intervening VA treatment records demonstrate similar findings as detailed above.

The Veteran underwent a right knee VA examination in July 2007.  The Veteran reported that he has a pain level of 7-8 out of 10 with stiffness, occasional swelling, and no instability.  He was currently treating his right knee symptoms with tramadol without any side effects; the Veteran further reported having flare-ups that occurred after or when ambulating on uneven ground.  He stated that he attempts to minimize those flare-ups by curtailing that activity; he reported no incapacitating episodes or any excessive absenteeism from his job as a superintendent of a plumbing company.  The Veteran wore a brace on his right knee.  He did not report any surgeries, episodes of dislocation or subluxation, and he was self-sufficient in his activities of daily living, though limited in ambulation and standing tolerance.  On examination, the Veteran's right knee was tender in the intrapatellar area, without any effusion.  McMurray and Lachman's testing was negative.  The Veteran had extension to 0 degrees and 110 degrees of flexion, with end range pain.  The examiner noted that there was no additional limitations, including pain on repeated use, fatigue, weakness, lack of endurance, or incoordination, following repetitive testing; the Veteran's range of motion was unchanged.  The Veteran's right knee did not demonstrate any erythema or warmth, though he did demonstrate guarding of movement.  The Veteran's gait was antalgic and there was a left lateral shift of weight noted at that time.  The examiner noted that the July 2006 x-rays demonstrated arthritis of the right knee.

The Veteran underwent another VA examination of his right knee in July 2010.  The Veteran reported that he had pain when walking and aching at rest; he needs to sit a while before he can walk again.  He has not had any surgery on his right knee, and denies any injury or trauma to the right knee.  The Veteran reported no deformity, giving way, instability, dislocation or subluxation, locking episodes or effusion; however, he did endorse pain, stiffness, weakness, incoordination and swelling of the right knee.  He reported no incapacitating episodes, though he was limited in standing more than 15-30 minutes and walking more than a quarter mile.  He wore a brace occasionally.  On examination, his gait was noted as antalgic; he had right knee tenderness and guarding.  The examiner noted there was crepitation and clicking and snapping of the knee.  There was no grinding or instability.  The Veteran's right knee had extension to 0 degrees and flexion to 110 degrees; the examiner noted there were no objective manifestations of pain during active range of motion testing following repetitive testing.  There was no joint ankylosis noted.  The examiner noted the arthritic changes in the February 2008 and July 2006 x-rays.  

The examiner noted that the Veteran had retired from his field supervisor position for a plumbing company in May 2009 due to knee problems; it is unclear which knee gave the Veteran occupational problems.  He was diagnosed with DJD of the right knee with mild instability.  The Veteran was shown to have decreased mobility and to be moderately effected in his ability to exercise, play sports, and in recreation, but only mildly affected in his ability to do chores, shopping or travel.

Finally, the Veteran underwent a VA examination of his right knee in April 2011.  The Veteran reported constant pain with a dull aching with flare-ups where the right knee is worse; he further stated it gives way, does not lock, swells intermittently and is painful with walking, standing and at rest.  He stated he wore a brace occasionally.  He retired in May 2009 from his job as a plumbing supervisor.  The Veteran reported no deformity, instability, incoordination, episodes of dislocation or subluxation, or locking episodes; but he did report giving way, pain, stiffness, weakness, decreased speed of motion, swelling, tenderness and repeated effusions.  He stated that he had severe flare-ups every 1 or 2 months that lasted 1 to 2 weeks, which were precipitated by overuse, prolonged standing and walking, and alleviated by rest, elevation and tramadol.  It was noted that he was unable to stand for more than a few minutes and was only able to walk a quarter of a mile.  

On examination, the Veteran's gait was antalgic; he had crepitus, grinding, tenderness, pain at rest and abnormal motion; he did not have any clicking or snapping or instability.  The Veteran's right knee had extension to 0 degrees and flexion to 110 degrees; he lost 10 degrees of flexion after repetitive motion.  There was no joint ankylosis.  The Veteran's x-rays were again noted.  The Veteran was again noted as being unemployed due to retirement in May 2009, by reason of eligibility by age and duration of work and a medical (physical) problem, which was not specified at that time.  The Veteran was diagnosed with severe tricompartmental DJD of the right knee with limited range of motion.  The Veteran was noted as having decreased mobility, strength in his right lower extremity and pain.  He was prevented from playing sports, severely restricted in his recreation, moderately restricted in his ability to do chores, shop, travel, and drive, and had no restriction in his ability to feed, bathe, dress, toilet and groom himself.

On the basis of the foregoing evidence, the Board finds that higher evaluations for his claimed right knee instability and disability are not warranted.  

First, addressing the Veteran's right knee disability, the Board notes that he has been assigned a 10 percent evaluation under Diagnostic 5010 for his arthritis.  Accordingly, in order to get a higher evaluation, the Veteran must have compensable evaluations under either Diagnostic Code 5260 or 5261.  In this case, the Veteran's extension throughout the appeal period is normal-to 0 degrees.  Additionally, the Board notes that while the Veteran's flexion is less than normal, the lowest noted flexion-100 degrees after repetitive motion on the most recent VA examination-is not compensable under Diagnostic Code 5260.  Accordingly, the Board finds that the Veteran's right knee cannot be assigned compensable evaluations under either Diagnostic Code 5260 or 5261, including having contemplated separate evaluations under both of those Diagnostic Codes.  

Additionally, the Board notes that there is no evidence, including the Veteran's own reports during his examinations, of any locking episodes throughout the appeal period.  Accordingly, the Board cannot assign a 20 percent evaluation under Diagnostic Code 5258 in this case.  Thus, the Board has been appropriately assigned 10 percent for his right knee disability under Diagnostic Code 5010 for his noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261; see also VAOPGCPREC 9-2004; Lichtenfels, supra.

Turning to the Veteran's separate evaluation for right knee instability, as noted above, the Board restored the 10 percent evaluation for the entire period.  Thus, in order to get a higher evaluation, the Veteran's right knee must have demonstrated moderate recurrent subluxation.  The Board acknowledges that the Veteran has some mild instability, as noted in the July 2010 examination and in his lay evidence.  However, the Board does not find that such is severe enough to warrant classification as moderate instability in this case.  The Board relies specifically on the July 2010 examiner's classification of it as mild, as well as the lack of other objective evidence of instability throughout the appeal period.  Thus, the Board finds that a higher evaluation cannot be assigned for the Veteran's separate right knee instability evaluation at this time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability and instability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his right knee disability, but rather that he retired in May 2009 from his plumbing company due to a medical problem and because he was eligible by age and duration of work; the Board acknowledges that the Veteran stated he left work due to a knee problem, but does not indicate which service-connected knee disability caused such unemployability.  Since there is not any evidence of record that the Veteran's right knee disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Instead, the Board has referred such a claim for TDIU, as noted in the Introduction, given that it was unclear whether the Veteran's unemployability was due to his right knee condition, which is the sole issue before the Board at this time.


ORDER

Restoration of a 10 percent rating for right knee instability is granted, effective December 1, 2007, subject to the regulations governing the payment of compensation benefits.

An evaluation in excess of 10 percent for right knee instability is denied.

An evaluation in excess of 10 percent for right knee petellofemoral syndrome with arthritic changes is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


